                   Case 20-10156-MFW           Doc 80      Filed 01/31/20       Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                           )
    In re:                                                 ) Chapter 11
                                                           )
    BL RESTAURANTS HOLDING, LLC, et al., 1                 ) Case No. 20- 10156 (MFW)
                                                           )
                            Debtors.                       ) (Jointly Administered)
                                                           )

      NOTICE OF AGENDA OF MATTERS SCHEDULED FOR TELEPHIONIC HEARING
      ON MONDAY, FEBRUARY 3, 2020 AT 11:30 A.M. (PREVAILING EASTERN TIME) 2


MATTERS GOING FORWARD ON SHORTEN NOTICE:

1.           Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to
             Maintain Purchase Card Program in the Ordinary Course of Business and (II) Granting
             Related Relief [Docket No. 77; Filed 1/31/2020]

             Related Documents:

                   A.     Debtors’ Motion to Shorten Notice and Request for Telephonic Hearing
                          Regarding Debtors’ Motion for Entry of Interim and Final Orders (I)
                          Authorizing the Debtors to Maintain Purchase Card Program in the
                          Ordinary Course of Business and (II) Granting Related Relief [Docket No.
                          78; Filed 1/31/2020]

                   B.     Order Shortening Notice and Scheduling a Telephonic Hearing with
                          Respect to the Debtors’ Motion for Entry of Interim and Final Orders (I)
                          Authorizing the Debtors to Maintain Purchase Card Program in the
                          Ordinary Course of Business and (II) Granting Related Relief [Docket No.
                          79; Filed 1/31/2020]

             Response Deadline:    February 3, 2020 at 11:30 a.m.

             Responses Received: None to date.

1     The Debtors in these chapter 11 cases, along with the last four digits of each of the Debtors’ respective
      federal tax identification numbers, are as follows: BL Restaurants Holding, LLC (6665); BL Restaurant
      Operations, LLC (7062); BL Restaurant Franchises, LLC (6923); and BL Hunt Valley, LLC (9513).
      The Debtors’ headquarters and mailing address is: 4550 Beltway Drive, Addison, TX 75001.

2     Any party who wishes to attend telephonically is required to make arrangements through CourtCall by
      telephone (888-882-6878) or by facsimile (866-533-2946).


PHIL1 8642624v.1
                  Case 20-10156-MFW      Doc 80        Filed 01/31/20   Page 2 of 2



        Status:        This matter is going forward.

Dated: January 31, 2020                    /s/ Michael W. Yurkewicz
Wilmington, Delaware                       Domenic E. Pacitti (DE Bar No. 3989)
                                           Michael W. Yurkewicz (DE Bar No. 4165)
                                           Sally E. Veghte (DE Bar No. 4762)
                                           KLEHR HARRISON HARVEY BRANZBURG LLP
                                           919 North Market Street, Suite 1000
                                           Wilmington, Delaware 19801
                                           Telephone:     (302) 426-1189
                                           Facsimile:     (302) 426-9193
                                           Email: dpacitti@klehr.com
                                                   myurkewicz@klehr.com
                                                   sveghte@klehr.com

                                           Proposed Counsel to the Debtors




PHIL1 8642624v.1
